Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                               
Status of the Application
2.	Claims 1-2, 4-10, and 12 have been amended. Claim 3, and 11 have been canceled, and claim 13 have been added. Claims 1-2, 4-10, and 12-13 are in pending status.
Response to Arguments
3.	Applicant’s arguments, see Pages. 12-15, filed on 12/10/21, with respect to the rejection(s) of claim(s) 1-12 under Hasegawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim, a new ground(s) of rejection is made over Hasegawa (US PG Pub: 2009/0007000) in view of Yamaoka (Pub: 2016/0034259).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US PG Pub: 2009/0007000) in view of Yamaoka (Pub: 2016/0034259).
6.	Regarding claim 1, Hasegawa teaches a ladder diagram program generation assistance device comprising: an input interface, receiving an input related to generation and editing of a ladder diagram program (e.g., The sequence program editing apparatus comprises: inputting means that allows an operator to input data for modifying a definition of a function block in the sequence program) (Para. [0006]);
	a processor, when the input interface receives a command name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for and extracting a partial circuit corresponding to the ladder circuit with the received command name (e.g., FIG. 6 shows an example of a sequence program searched to find a function block instance in the re-instancing process. A block surrounded by the dotted line shows a found function block instance 20. When the definition of the function block is modified, the name of the function block whose definition is modified is notified from the function block definition editing process to the re-instancing process. The re-instancing process receives the definition name of the function block and searches the sequence program to find a function block instance using the function block definition) (function block is interpreted as command name of ladder circuit) (Para. [0036], Fig. 6);
a display, displaying an input candidate corresponding to the partial circuit extracted by the processor (e.g., FIG. 4 shows a diagram of a sequence program including a function block instance using the function block definition. A reference numeral 16 denotes an input part, a reference numeral 17 denotes a function block instance name "FB.sub.--001", and a reference numeral 18 denotes an output part. "R9091.1" and "D0100" denote PC (programmable controller) addresses, and the former is of a bit type having a decimal point and the latter is of a byte type) (Para. [0028], Fig. 4);
wherein when a selection of the input candidate displayed on the display is received, the processor is further configured to replace, with the selected input candidate, the ladder circuit of which the command name has been input by the input interface (e.g., and altering means that 
Hasegawa does not specifically teach wherein a search range in which the processor searches for the partial circuit is a range from a first row of the ladder diagram program generated and edited at the time to a row in which the function blocks with presently input command name are added, and the processor searches for a ladder circuit that has a command name which is the 2Customer No.: 31561Docket No.: 096749-US-540-PCTApplication No.: 16/639,589same as the command name input in the input interface and repeatedly appears a predetermined number of times or more in the search range of the ladder diagram program which is being generated or edited, and extracts a partial circuit in accordance with the searched ladder circuit.
Yamaoka teaches wherein a search range in which the processor searches for the partial circuit is a range from a first row of the ladder diagram program generated and edited at the time to a row in which the function blocks with presently input command name are added (e.g., A first function is a function of searching the overall circuit of a sequence program for a common logic part H that can be componentized and displaying the common logic part H. A ladder program that is a sequence program is constituted by contact/coil-corresponding commands. The program-component creation devices 1A and 1B thus search for a common circuit pattern G that is common only in the logic of the contact-corresponding command or the coil-corresponding command and a program part (a common logic part H), and displays the common circuit pattern G and the common logic part H. The searched common circuit pattern G is a candidate for a program component (a macro, a subroutine, and the like)) (Para. [0027], Fig. 1, Fig. 5-6), 
1A and 1B set a common circuit pattern G that can be componentized on the basis of the logic of the circuit blocks 2a to 4a. In other words, the program-component creation devices 1A and 1B set a logic that is common to the circuit blocks 2a to 4a as the common circuit pattern G) (Para. [0030], Fig. 1), and extracts a partial circuit in accordance with the searched ladder circuit (e.g., In other words, the commonality determination unit 13A extracts a logic pattern that appears in common in a circuit pattern arranged in the common logic part H as the common circuit pattern G. As specific means for determining the common logic part H, the program-component creation device 1A can employ a code clone detection method and the like. The search-result storage unit 14 is a memory or the like that stores therein the common circuit pattern G extracted by the commonality determination unit 13A as a search result) (Para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Hasegawa and Yamaoka before him/her, to modify the teachings of Hasegawa to include the teachings of Yamaoka with the motivation to easily componentize a sequence program in a short time (Yamaoka: Para. [0006]).
	Regarding claim 2, the combination of Hasegawa and Yamaoka teaches the ladder diagram program generation assistance device according to claim 1, wherein Hasegawa further teaches the processor extracts a partial circuit including a ladder circuit that has a command name which is the same as the command name input in the input interface (e.g., inputting means that allows an operator to input data for modifying a definition of a function block in the sequence program; searching means that searches the sequence program to find a function block instance using the function block of which definition is modified; and altering means that alters the found function block instance) (Para. [0006]).
8.	Regarding claim 4, the combination of Hasegawa and Yamaoka teaches the ladder diagram program generation assistance device according to claim 1, wherein Hasegawa further teaches the processor is further configured to set a variable of the partial circuit extracted by the processor, wherein the display displays the partial circuit in which the variable is set by the variable setting unit as the input candidate (e.g., A reference numeral 14 denotes information such as parameters and internal variables to be used in the definition. In FIG. 2, a function block FB comprises variables of input parameters In1 and In2, an input/output parameter InOut and output parameters Out1 and Out2) (Para. [0026], Fig. 2, also refer to Para. [0010]).
9.	Regarding claim 5, the combination of Hasegawa and Yamaoka teaches the ladder diagram program generation assistance device according to claim 4, wherein Yamaoka further teaches the processor sets the variable of the partial circuit extracted by the processor in accordance with the variable of the ladder circuit that has a command name which is the same as the command name input in the input unit and appears repeatedly a plurality number of times in the ladder diagram program which is being generated or edited (e.g., As a result, the circuit block 2a is replaced with the program component FB1 (an instance 1) and becomes a circuit 2b. Similarly, the circuit block 3a is replaced with the program component FB1 (an instance 2) and becomes a circuit block 3b, and the circuit block 4a is replaced with the program component FB1 (an instance 3) and becomes a circuit block 4b) (Para. [0032], Fig. 1).
10.	Regarding claim 6, Claim 6 recites a ladder diagram program generation assistance device that similar to the device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 6. Claim 6 replaces the word “command name of the ladder circuit” of claim 1 with the “variable name of the ladder circuit”. Hasegawa disclose the function block to search the sequence program using the input unit. As mentioned in Para. [0010] of Hasegawa, an operator is only required to input data of the parameters of which the number or variable types are changed and thus attributes of the parameters cannot be reassigned, to thus perform editing of the sequence program efficiently. Here the function block does include the variable name.
11.	Regarding claim 7, Claim 7 recites a ladder diagram program generation assistance method that implement the device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 7.
12.	Regarding claim 8, Claim 8 recites a ladder diagram program generation assistance method that implement the device of claim 6, with substantially the same limitations, respectively. Therefore the rejection applied to claim 6 also applies to claim 8. Hasegawa further disclose a computer to perform (e.g., FIG. 1 shows a sequence program editing apparatus 1 according to an embodiment of the present embodiment. A processor (CPU) 2 is connected to a ROM 3, a RAM 4, a hard disc 5, a keyboard interface 6, a display interface 7 and a communication interface 8 through a bus BS. The processor 2 controls the sequence program editing deice 1 according to a system program stored in the ROM 3. A program for editing a 
13.	Regarding claim 9, Claim 9 recites a non-transitory computer readable recording medium that stores a ladder diagram program generation assistance program, the ladder diagram program generation assistance program causing a computer to perform (Hasegawa: Para. [0025], Fig. 1) that implement the method of claim 7, with substantially the same limitations, respectively. Therefore the rejection applied to claim 8 also applies to claim 7.
14.	Regarding claim 10, Claim 10 recites a non-transitory computer readable recording medium that stores a ladder diagram program generation assistance program, the ladder diagram program generation assistance program causing a computer to perform (Hasegawa: Para. [0025], Fig. 1) that implement the method of claim 8, with substantially the same limitations, respectively. Therefore the rejection applied to claim 8 also applies to claim 10.
15.	Regarding claim 12, as to claim 12, applicant is directed to the citation for claim 4 above. 
16.	Regarding claim 13, the combination of Hasegawa and Yamaoka teaches the ladder diagram program generation assistance device according to claim 1, wherein Yamaoka further teaches the processor is further configured to perform an estimation on a value of an input variable of the extracted partial circuit based on a value of an input variable of function blocks that have included in the ladder diagram program (e.g., As a result, the circuit block 2a is replaced with the program component FB1 (an instance 1) and becomes a circuit block 2b. 3a is replaced with the program component FB1 (an instance 2) and becomes a circuit block 3b, and the circuit block 4a is replaced with the program component FB1 (an instance 3) and becomes a circuit block 4b) (The process of renaming the replaced circuit block 2a to 2b is performed by the processor based on the variable estimation) (Para. [0032], Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116